Moore, having a Parliament protection, procured the speaker, Henry Finch, to write a letter, in the name of the Parliament, to the King's Bench, to stay judgment. And the court was much offended at this, and would have returned a sharp answer if the Parliament had not been dissolved; for it is against the oath of the Judges to stay judgment, either by the great or the petit seal. But the way, in such a case, is to procure asupersedeas, which is a special writ, appointed in such cases, which is allowed in a legal course. But the letter was not regarded. See Mich., 12; E., 4, in a matter of privilege of Parliament, where one was held answerable to an action of account, notwithstanding the privilege of Parliament. Postea, 739; Bendl., 184; Noy, 83; postea, p. 740.